        Case 1:19-cv-00179-TFM-N Document 7 Filed 04/15/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JENNIFER A. FIDLER,                          )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       CIVIL ACT. NO. 1:19-cv-179-TFM-N
                                             )
THE CITY OF FAIRHOPE,                        )
ALABAMA, AND KARIN WILSON,                   )
individually and in her official capacity    )
as mayor of the City of Fairhope,            )
                                             )
       Defendants.                           )

                                            ORDER

       Upon consideration of Defendant Karin Wilson’s Motion for Partial Dismissal of

Plaintiff’s Complaint (Doc. 4, filed 4/12/19), it is ORDERED that the Plaintiff shall file her

response on or before May 6, 2019. Defendant shall have until May 13, 2019, to file any reply

she wishes to file. The motion shall be taken under submission on that day for determination

without oral argument unless the Court later determines oral argument is necessary.

       The parties are further advised that they are required to submit a paper courtesy copy of

briefs and supporting evidence to the Chambers of the undersigned if their motion and/or brief

exceeds twenty (20) pages in length.

               DONE and ORDERED this 15th day of April 2019.

                                             /s/ Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
